Citation Nr: 1747686	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-31 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 as an individual with covered birth defects other than spina bifida.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1975, including service in the Republic of Vietnam.  The appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant and his spouse testified before the undersigned Veterans Law Judge at a video conference Board hearing in May 2017.  The transcript is of record.


FINDING OF FACT

The appellant's mother did not have military service in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 have not been met.  38 U.S.C.A. §§ 1812, 1815, 7104 (West 2014); 38 C.F.R. §§ 3.814, 3.815 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Benefits under 38 U.S.C.A. § 1815 require that the appellant have a "covered birth defect" as defined by 38 U.S.C.A. § 1812.  Section 1812 directs the Secretary of VA to identify applicable birth defects of children of "women Vietnam veterans."  The Secretary implemented this Congressional mandate in 38 C.F.R. § 3.815, which allows for payments for "an individual whose biological mother is or was a Vietnam veteran" for certain enumerated birth defects.

Appellant does not suggest that his mother was a Vietnam veteran.  Instead, he seeks benefits under 38 U.S.C.A. § 1815 (38 C.F.R. § 3.815) based on his father's service in Vietnam.  Specifically, he states that his hypospadias, which he was born with, is the result of his father's exposure to herbicide agents while he was stationed in the Republic of Vietnam.  He cites to studies that have drawn a correlation between hypospadias of children born to people exposed to Agent Orange or similar toxins.  His diagnosis of hypospadias and his father's service in Vietnam are both well-established and not the subject of contention. 

However, even if the Board were to accept the appellant's contentions as to this medical correlation, it is bound by law to follow the regulations set forth by VA.  38 U.S.C.A. § 7104(c).  The regulations unambiguously state that benefits can only be awarded under 38 C.F.R. § 3.815 where the appellant's biological mother was a Vietnam Veteran.  38 C.F.R. § 3.815.  The Board's hands are tied in this matter and benefits must be denied.

The Board acknowledges the appellant's argument that the regulations do not affirmatively state that benefits may not be granted for children of male veterans; however, the Board is not authorized to award benefits in the absence of an affirmative law permitting it to do so.  The appellant's avenue for relief in this case is to convince Congress that his case should be compensated.    

The Board also acknowledges that the regulations do provide benefits for certain birth defects (spina bifida) of the children of male veterans.  See 38 C.F.R. § 3.814; Jones v. Principi, 16 Vet. App. 219 (2002).  This distinction, however, merely emphasizes that Congress can grant appellant the relief he seeks, and has done so for the children of other veterans in other circumstances.  Here, the appellant does not claim the birth defects listed in 38 C.F.R. § 3.814.  This regulation does not benefit the appellant, and benefits must remain denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 as an individual with covered birth defects other than spina bifida is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


